Exhibit 10.5

THE PROGRESSIVE CORPORATION

2009 GAINSHARING PLAN

1. The Plan. The Progressive Corporation and its subsidiaries (collectively,
“Progressive” or the “Company”) have adopted The Progressive Corporation 2009
Gainsharing Plan (the “Plan”) as part of their overall compensation program. The
Plan is performance-based and is administered under the direction of the
Compensation Committee of the Board of Directors of The Progressive Corporation
(the “Committee”). Plan years will coincide with Progressive’s fiscal years.

2. Participants. Plan participants for each Plan year shall include all officers
and regular employees of Progressive, unless determined otherwise by the
Committee. The Gainsharing opportunity, if any, for those executive officers who
participate in The Progressive Corporation 2007 Executive Bonus Plan (the
“Executive Bonus Plan”) will be provided by the Executive Bonus Plan, although
participants in that plan may also participate in this Plan if and to the extent
determined by the Committee.

3. Gainsharing Formula. Annual Gainsharing Payments under the Plan will be
determined by application of the following formula:

 

  Annual Gainsharing Payment    =    Paid Earnings    x    Target Percentage   
x    Performance Factor

4. Paid Earnings. Paid Earnings for any Plan year shall mean and include the
following: regular, used Earned Time Benefit, sick, holiday (excluding, for all
purposes hereunder, premium holiday pay for exempt employees), funeral and
overtime pay, military pay, and retroactive payments of any of the foregoing
items, received by the participant during the Plan year for work or services
performed as an officer or employee of Progressive.

For purposes of the Plan, Paid Earnings shall exclude all other types of
compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any workers’ compensation award, any bonus, Gainsharing or other incentive
compensation or equity-based awards, including, without limitation, payments
from any discretionary cash fund, any dividend payments and unused Earned Time
Benefit.

Notwithstanding the foregoing, if at the end of the 24th pay period of a Plan
year, any Plan participant’s then current annual salary exceeds his or her
salary range maximum plus $105, then for purposes of computing his or her Annual
Gainsharing Payment under the Plan, his or her Paid Earnings shall be equal to
the sum of: (i) his or her regular, used Earned Time Benefit, sick, holiday,
military and funeral pay for each bi-weekly pay period during the Plan year, but
not to exceed  1/26th of his or her annual salary range maximum (as in effect as
of the end of the applicable pay period) for any such bi-weekly pay period; plus
(ii) the full amount of the following items, if any, received by such
participant during that Plan year: (a) overtime pay,



--------------------------------------------------------------------------------

and (b) retroactive payments of regular, used Earned Time Benefit, sick,
holiday, overtime and funeral pay.

5. Target Percentages. Target Percentages vary by position. Target Percentages
for Plan participants typically are as follows:

 

POSITION

   TARGET % Senior Executives and Executive Level Managers    60 - 150% Business
Leaders    35 - 60% Directors and Senior Directors    20 - 35% Middle Managers
and Senior Managers    15 - 20% Senior Professionals and Entry Level Managers   
9 - 20% Administrative Support and Entry Level Professionals    0 - 8%

Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the following officers of The Progressive
Corporation (collectively, the “Designated Executives”): (a) the Chief Executive
Officer, and (b) either the Chief Human Resource Officer or the Chief Financial
Officer; provided that the Chief Human Resource Officer may establish
appropriate procedures to evaluate the need for, and if appropriate, implement
individual exceptions to the foregoing ranges. Target Percentages may be changed
from year to year by the Designated Executives. Notwithstanding anything herein
to the contrary, only the Committee may establish or modify the Target
Percentages for the Company’s executive officers.

If a participant’s position changes during a Plan year resulting in a change in
Target Percentage, the Target Percentages used to calculate such participant’s
Annual Gainsharing Payment hereunder shall be weighted appropriately.

6. The Performance Factor.

 

  A. Core Business Defined

The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following:

 

  •  

The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding the Agency Special Lines business;

 

  •  

The Direct Auto business unit, consisting of the auto business produced by phone
or over the Internet, but excluding the Direct Special Lines business;



--------------------------------------------------------------------------------

  •  

The Special Lines business unit, including Special Lines business generated by
agents and brokers and directly by phone or over the Internet (but excluding
umbrella policies); and

 

  •  

The Commercial Auto business unit.

Each of the Agency, Direct, Special Lines and Commercial Auto business units is
referred to herein as a “Business Unit.” For all purposes under this Plan, the
results of the Professional Liability Group, the Midland Financial Group, Inc.
and other businesses in run-off are excluded from the Core Business results.

 

  B. Matrices

For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit, or a portion of the business written
by a Business Unit as defined below or as hereafter defined by the Committee
(referred to as a “Business Sub-unit” or a “Sub-unit”), are evaluated using a
performance matrix that is established by or under the direction of the
Committee for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit or Sub-unit.

For 2009, and for each Plan year thereafter until otherwise determined by the
Committee, each of the Agency, Direct, Commercial Auto and Special Lines
Business Units will be evaluated according to the performance of their
respective “New” and “Renewal” Business Sub-units, using the performance
measures further described below. Therefore, separate Gainsharing matrices will
be established for the following:

 

  •  

Agency Auto – New Sub-unit;

 

  •  

Agency Auto – Renewal Sub-unit;

 

  •  

Direct Auto – New Sub-unit;

 

  •  

Direct Auto – Renewal Sub-unit;

 

  •  

Special Lines – New Sub-unit

 

  •  

Special Lines – Renewal Sub-unit;

 

  •  

Commercial Auto – New Sub-unit; and

 

  •  

Commercial Auto – Renewal Sub-unit.

 

  C. Performance Measures

Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”). The following will apply to the matrix for the
applicable Business Sub-unit:

 

  (i)

For each “New” Business Sub-unit matrix, growth will be measured by the change
in (a) the number of new policies written by the Business Unit during the
applicable Plan year that remained in force (including, without limitation, as a
result of renewal thereof) as of the last day of the Plan year, as compared with
(b) the number of new policies written by such Business Unit during the



--------------------------------------------------------------------------------

 

immediately preceding Plan year that remained in force as of the last day of
such immediately preceding Plan year.

 

  (ii) For each “Renewal” Business Sub-unit matrix, growth will be measured by
the PIF retention rate of the applicable Business Unit for the Plan year – i.e.,
the percentage of the policies that were in force in such Business Unit on the
first day of the Plan year that remained in force (including, without
limitation, as a result of renewal thereof) as of the last day of the Plan year.

Profitability. For all Business Sub-unit matrices, profitability will be
measured by the GAAP combined ratio for the Plan year for the applicable New or
Renewal Sub-unit.

Miscellaneous. Net operating results from business that is not included in the
descriptions in Paragraph 6(A) above, if any, will be apportioned among the
appropriate Business Units or Sub-units in accordance with the respective
amount(s) of net earned premiums generated by such business in each such
Business Unit or Sub-unit, and the apportioned net operating results will be
included in the calculation of the GAAP combined ratio for such Business Unit(s)
or Sub-unit(s). Assigned risk business is not included in determining the growth
of any Business Unit or Sub-unit, but the net operating gains/losses for such
assigned risk business will be included in the calculation of the GAAP combined
ratio for the applicable Business Unit or Sub-unit.

 

  D. Calculation of Performance Factor

Using the Gainsharing matrix for each New or Renewal Sub-unit and the actual
performance results for the applicable Business Unit, the GAAP combined ratio
for each such Sub-unit will be matched with the growth levels achieved by such
Sub-unit, to determine the performance score for such Sub-unit.

The performance scores for each of the Agency, Direct, Commercial Auto and
Special Lines Business Units will be calculated by:

 

  (i) Weighting the performance scores determined under the matrices for the
applicable New and Renewal Sub-units, using the following weighting factors:

 

  •  

Two-thirds ( 2/3) from the score determined under the matrix for the Renewal
Sub-unit; and

 

  •  

One-third ( 1/3) from the score determined under the matrix for the New
Sub-unit; and

 

  (ii) Adding the weighted performance scores for the applicable New and Renewal
Sub-units to produce the Business Unit performance score.

The resulting performance scores for each of the Agency, Direct, Commercial Auto
and Special Lines Business Units will then be multiplied by a weighting factor,
which shall be a fraction or decimal equivalent, determined by dividing the net
earned premiums



--------------------------------------------------------------------------------

generated by such Business Unit during the Plan year by the net earned premiums
generated by all of the Business Units comprising the Core Business in the
aggregate. The sum of these weighted performance scores will be the Performance
Factor for the Plan year.

 

  E. Limitations

The performance score under each matrix, as well as the final Performance
Factor, can vary from 0 to 2.0, determined under the procedures described above,
based on actual performance. The final Performance Factor cannot exceed 2.0,
regardless of results.

7. Payment Procedures; Deferral. Subject to Paragraph 9 below, no later than
December 31 of each Plan year, each participant will receive an initial payment
in respect of his or her Annual Gainsharing Payment for that Plan year equal to
75% of an amount calculated on the basis of Paid Earnings for the first 24 pay
periods of the Plan year, estimated earnings for the remainder of the Plan year,
and performance data through the first 11 months of the Plan year (estimated, if
necessary). No later than February 15 of the following year, each participant
will receive the balance of his or her Annual Gainsharing Payment, if any, for
such Plan year, based on his or her Paid Earnings and performance data for the
entire Plan year.

Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan (“Deferral Plan”) may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan.

8. Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another cash incentive plan offered by the
Company, then with respect to such employee, the Gainsharing formula set forth
in Paragraph 3 hereof shall be appropriately adjusted by applying a weighting
factor to reflect the proportion of the employee’s total annual incentive
opportunity that is being provided by this Plan. The Committee shall have full
authority to determine the incentive plan or plans in which any employee will
participate during any plan year and, if an employee is selected to participate
in more than one plan, the weighting factor that will apply to each such plan.

9. Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). Individuals who are hired
on or after December 1 of any Plan year are not entitled to an Annual
Gainsharing Payment for that Plan year.

Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, personal leave of absence with the approval of the Company,
military leave or short or long-term disability on the Qualification Date with
respect to any Plan year will be entitled to receive an Annual Gainsharing
Payment for such Plan year, calculated as provided in Paragraphs 3 through 6
above and based on the amount of Paid Earnings received by such participant
during the Plan year.



--------------------------------------------------------------------------------

All payments made hereunder will be net of any legally required deductions for
federal, state and local taxes and other items.

10. Non-Transferability. The right to any Annual Gainsharing Payment hereunder
may not be sold, transferred, assigned or encumbered by any participant. Nothing
herein shall prevent any participant’s interest hereunder from being subject to
involuntary attachment, levy or other legal process.

11. Administration. The Plan shall be administered by or under the direction of
the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.

The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.

Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units or Sub-units and the Gainsharing formulae, weighting factors,
performance targets and Target Percentages) may be exercised by the Designated
Executives; provided, however, that only the Committee may take such actions or
make such determinations for the Company’s executive officers. In the event of a
dispute or conflict, the determination of the Committee will govern.

12. Termination; Amendment. The Plan may be terminated, amended or revised, in
whole or in part, at any time and from time to time by the Committee, in its
sole discretion.

13. Unfunded Obligations. The Plan will be unfunded and all payments due under
the Plan shall be made from Progressive’s general assets.

14. No Employment Rights. Nothing in the Plan shall be construed as conferring
upon any person the right to remain a participant in the Plan or to remain
employed by Progressive, nor shall the Plan limit Progressive’s right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.

15. Set-Off Rights. Progressive shall have the unrestricted right to set off
against or recover out of any Annual Gainsharing Payment or other sums owed to
any participant under the Plan any amounts owed by such participant to
Progressive.



--------------------------------------------------------------------------------

16. Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by or due from Progressive. Without
limiting the generality of the foregoing, this Plan supersedes and replaces The
Progressive Corporation 2008 Gainsharing Plan (the “Prior Plan”), which is and
shall be deemed to be terminated as of December 27, 2008 (the “Prior Plan
Termination Date”); provided, however, that any bonuses or other sums earned and
payable under the Prior Plan with respect to any Plan year ended on or prior to
the Prior Plan Termination Date shall be unaffected by such termination and
shall be paid to the appropriate participants when and as provided thereunder.

17. Effective Date. This Plan is adopted, and is to be effective, as of
December 28, 2008, which is the commencement of Progressive’s 2009 fiscal year.
This Plan shall be effective for the 2009 Plan year (which coincides with
Progressive’s 2009 fiscal year) and for each Plan year thereafter unless and
until terminated by the Committee.

18. Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Ohio.